596 F.2d 409
MANNY INDUSTRIES, etc., et al., Appellants,v.SECRETARY OF LABOR et al., Appellees.
No. 77-3285.
United States Court of Appeals,Ninth Circuit.
May 4, 1979.

1
Edward S. Nissman, Los Angeles, Cal., for appellants.


2
Carolyn M. Reynolds, Asst. U. S. Atty., Los Angeles, Cal., for appellees.


3
Before CHAMBERS and ELY, Circuit Judges, and COPPLE,* District Judge.


4
The judgment of the district court is affirmed.  We agree with the district court's opinion reported, Manny Industries v. Secretary of Labor, 432 F. Supp. 88 (1977).


5
There are additional points not covered by the district court's opinion, but we find them without merit.



*
 The Honorable William P. Copple, United States District Judge for the District of Arizona, sitting by designation